Citation Nr: 1758989	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability or as a result of exposure to herbicides.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

5.  Entitlement to an extraschedular rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Oakland, California, RO.

In his January 2010 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In May 2104, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

During the pendency of the appeal, in a July 2017 rating decision, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted.  

In May 2016, the Board remanded these matters for further development.  The Board notes that in its May 2016 decision and remand, the Board denied a schedular rating in excess of 10 percent for the period prior to October 6, 2010, and in excess of 30 percent for the period beginning December 1, 2011, and granted a schedular 10 percent rating for painful motion for the Veteran's left knee disability and bifurcated and remanded the issue of entitlement to an extraschedular rating for the Veteran's left knee disability as an intertwined issue with the Veteran's increased rating for sinusitis.  However, in a July 2017 supplemental statement of the case (SSOC), the RO did not readjudicate the issue of an extraschedular rating for the Veteran's left knee disability.  As such, the issue of entitlement to an extraschedular rating for the Veteran's left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACTS

1.  The Veteran's sinusitis has been manifested by 1 to 2 non-incapacitating episodes per year, characterized by pain, headache, and purulent discharge or crusting and has not been manifested by incapacitating episodes, more than 2 non-incapacitating episodes per year, or necessitated surgery.

2.  Hypertension was not shown in active service or for many years thereafter, and the only medical opinions of evidence to address the etiology of hypertension weigh against the claim, on a direct and secondary basis.  

3.  Diabetes was not shown in active service or for many years thereafter, and the only medical opinions of evidence to address the etiology of diabetes weigh against the claim, on a direct, and secondary basis.  

4.  The Veteran was not exposed to herbicides while in-service.

5.  A right knee disability was not shown in active service or for many years thereafter, and the only medical opinion of evidence to address the etiology of the right knee disability weigh against the claim, on a direct and secondary basis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's sinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7,  4.97, Diagnostic Code (DC) 6513 (2017).

2.  The criteria for service connection of hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection of diabetes, to include as secondary to a service-disability or as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection of a right knee disability, to include as secondary to a service connected disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board's May 2016 remand directed that the Veteran be contacted and asked to provide his written authorization to obtain private treatment records regarding his treatment.  In August 2016, a letter requesting such authorization was sent to the Veteran.  No response to the request was received.  As the Veteran provided neither the authorization form nor the records, themselves, additional action on the part of VA was not required pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159 (c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records).  The Board therefore finds there was substantial compliance with the previous remand directives and VA's duty to assist has been satisfied in this regard.  See Dyment v. West, 13 Vet. App. 141 (1999).

The Board also notes that the Veteran, in his October 2017 Informal Hearing Presentation (IHP), through his representative, claimed that the December 2016 VA examinations and the February 2017 addendum opinion were inadequate by reason of the qualifications of the examiner.  Specifically, the Veteran stated that because the physician who performed the examinations and issued the opinion reports was not indicated to be an Internist, Cardiologist, or Endocrinologist, the physician was not an appropriate medical professional qualified to perform the requested examinations and issue the corresponding medical opinions regarding the etiology of the Veteran's hypertension or diabetes mellitus.  As an initial matter, the Board is entitled to presume the competence of the VA examiner and the adequacy of his opinion.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Further, as explained by the United States Court of Appeals for the Federal Circuit in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the appellant bears the burden of persuasion on appeal to show that such reliance was in error.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999) and Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 2001)).  In this matter, the Veteran and his representative have submitted no evidence to suggest that the 2016 VA examiner, who is noted on the examination report to be a staff physician, was not competent to render a medical opinion.  Furthermore, nothing in the Veteran's assertion persuades the Board that the 2016 examiner was not competent to render the opinions sought.  As such, the Board presumes that the examiner was competent for such purposes.  VA, then, satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet.App. 563 (2007) (physician's assistant was competent to perform examination).  Thus, the Board finds the 2016 and 2017 opinions adequate.

Further, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Rating for Sinusitis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

In November 2007, the Veteran requested an increase in his evaluation for his service connected sinusitis, stating that his condition had worsened.  The Veteran is currently service-connected for sinusitis at a noncompensable evaluation since his June 1, 1990, grant of service connection, pursuant to DC 6513.

Under DC 6513, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97. 

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or 3 to 6 non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

In September 2008, a VA examination reported that the Veteran had a history of sinusitis during his military service.  The Veteran noted a history of recurrent upper respiratory infection, bronchitis, sneezing, and rhinorrhea during his military service.  The Veteran reported taking medication daily, but stated that he had not taken medication in the last year since he had relocated to Nevada.  The Veteran stated that he did not have trouble breathing through his nose, purulent discharge, speech impairment, pain, headaches, or crusting.  He stated that he was able to engage in his usual occupational and daily living activities.  Upon examination, no nasal polyps were present and no hypertrophy of the turbinates or granulomatous disease was present.  There was minimal obstruction of either nostril, no septal deviation, no tissue loss or deformity of the nose, and his sinuses were non-tender without discharge.  The examiner found that the Veteran had sinusitis with seasonal allergic rhinitis, in remission.  

In May 2013, a VA medical center (VAMC) MRI of the Veteran's head showed no evidence of sagittal sinus thrombosis and noted that the sinuses were unremarkable.  

In April 2015, a VAMC head CT without contrast indicated the Veteran's paranasal sinuses and mastoid air cells were clear.

In a December 2016 VA examination, the Veteran reported that he had continued nasal allergies manifested by coryza, postnasal drip, and indicated it was worse at night when he is recumbent.  He also reported intermittent pain and fullness in his maxillary sinuses.  He stated his symptoms were perennial.  He stated he had been treated for infections once or twice in the past year with antibiotics by a private provider.  Upon examination, the Veteran's sinusitis was found to produce episodes of sinusitis and the symptoms described by the Veteran, noted above.  The Veteran reported two non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the prior 12 months.  No incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the prior 12 months were reported.  The Veteran's oropharynx was clear, no turbinate hypertrophy or nasal septal lesions, or polyps were identified and the Veteran did not have sinus pain or purulent discharge at the time of the examination.  

In light of the above, the Board finds that a compensable rating for the Veteran's service-connected sinusitis is not warranted.  Pursuant to DC 6513, a 10 percent evaluation is warranted when there are one or two incapacitating episodes with associated symptomology or 3 to 6 non-incapacitating episodes with associated symptomology.  The medical evidence of record does not support a finding that the Veteran meets this criteria.  Throughout the period on appeal the Veteran has not reported, and no such records have established, that the Veteran suffered from any incapacitating episodes as defined by the General Rating Criteria.  Similarly, there is no such evidence that establishes that he Veteran had 3 to 6 non-incapacitating episodes per year.  The Board acknowledges the Veteran's report of non-incapacitating episodes in his December 2016 VA examination.  However, by the Veteran's own statement, he only experienced two non-incapacitating episodes within the 12 months prior, which does not meet the criteria necessary for a 10 percent evaluation.  The Board also notes the Veteran's statement that he had private antibiotic treatment 1 - 2 times the year prior.  Though the Board does not question the Veteran's credibility in this statement, the statement alone does not suffice to establish that the Veteran had an incapacitating episode as contemplated by the rating criteria.  The established criteria mandate that antibiotic treatment lasts 4 to 6 weeks and that the Veteran was prescribed bed rest by a physician.  The Veteran's statement does not establish that either of these criteria was met.  The Board also finds that a rating in excess of 10 percent is not warranted, as those evaluations require either the presence of incapacitating episodes or more than 6 non-incapacitating episodes, both of which the Veteran has denied, or surgical interventions, which the Veteran has not undergone.  

The Board finds the September 2008 and December 2016 VA examiners' medical opinions highly probative to the issue of the severity of the Veteran's sinusitis.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.  

The Board has also considered the statements submitted by the Veteran in support of the claim, specifically that his sinusitis has gotten worse.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's sinusitis has been provided by the medical personnel who have examined him and who have made pertinent clinical findings in conjunction with the examinations.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Therefore, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected sinusitis, as there is no competent, probative evidence to show that his symptoms meet the criteria for such a rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration for Sinusitis

The Veteran has requested extraschedular consideration for his sinusitis.  The Board has considered whether the Veteran's sinusitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996).  As documented by the evidence of record, the Veteran's service-connected sinusitis is manifested by symptoms of pain, headaches, purulent discharge, crusting, sneezing, non-incapacitating episodes, and rhinorrhea.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of symptomology and treatment and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Indeed, the Veteran's very symptoms are specifically identified by the rating criteria for his condition and determined by that criteria to be non-compensable.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Additionally, the Board notes that the Veteran has been awarded a TDIU for the period from April 26, 2012 to December 24, 2014, and a 100 combined schedular disability rating for the period beginning on December 24, 2014.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include hypertension and arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C §§ 1101, 1112, 1113, 1137 (2014); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under the current regulations, presumptive service connection is warranted for type II diabetes mellitus, among other disorders. 38 C.F.R. § 3.309 (e).  Presumptive service connection for diabetes as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Hypertension

In a November 2007 Statement in Support of Claim, the Veteran sought service connection for a high blood pressure condition.  

At the outset, the Board notes that VA regulations specify that the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In addition, VA regulations specify that hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., Note (1).

The Veteran's service treatment records (STRs) document indications of elevated blood pressure.

In October 1970 the Veteran's blood pressure was 140/100 when he presented for treatment of dizziness.  It was noted that his blood pressure was taken 5 minutes later and was essentially the same. 

In May 1971, a report of medical history indicated the Veteran was in good health, with no complaints or concerns noted.

In March 1975, the Veteran was noted to have multiple episodes of anxiety in which he was prescribed tranquilizers.

In a December 1977 periodic report of medical history, the Veteran indicated that he had high blood pressure.  It was noted that the Veteran had taken medication for anxiety and had an episode of hyperventilation with blackout, which had not recurred and for which he had been evaluated and found to have no disease.

In December 1978, the Veteran complained of recurrent dizziness.  His blood pressure was taken over the course of the next month as was recorded as 118/90, 118/80, 110/84, 124/88, 138/94.  

In a January 1982 report of medical history, the Veteran did not indicate he had high blood pressure.

In April 1985, the Veteran was diagnosed with a seizure disorder.  His reported blood pressure was 142/92.

In January 1986, the Veteran presented for vertigo.  His blood pressure upon initial examination was 132/98 and 132/96.  He then underwent a 5 day blood pressure check.  Over the course of five days the Veteran's blood pressure was recorded as 132/76, 122/88, 124/86, and 118/80.  

In March 1986 the Veteran was noted to have had multiple seizures.  Upon examination he was noted to be borderline hypertensive and was advised to have a low salt diet for the time being.  His blood pressure was noted to be 156/94 and 152/94.  In a March 1986 report of medical examination, the Veteran's blood pressure was recorded as 126/88.

In April 1986, the Veteran's blood pressure was recorded as 122/60 and 146/94.  

In February 1988, the Veteran's blood pressure was 130/90 when he presented for persistent pain over his right shoulder for the prior three weeks and pressure over his maxillary sinus.  

In September 1988, the Veteran complained of chest pain.  His blood pressure was recorded as 140/90.  He stated he had no history of hypertension.  He denied a history of chest pain, but stated he had hiatal hernia and esophagitis and that he had been under a lot of pressure recently.  

In his February 1990 retirement examination, the Veteran was found to have a normal heart and vascular system.  His blood pressure was recorded as 120/84.  He was not found or indicated to have high blood pressure or hypertension.  In his concurrent report of medical history the Veteran indicated that he had high blood pressure, but stated that he had an episode of high blood pressure in 1978 and that a 5 day check revealed normal blood pressure.  

In August 1990, a VA examination recorded the Veteran's blood pressure as 140/84.  Hypertension was not noted, detected, or reported as a condition present or a concern.

In January 2001, private medical records reported the Veteran's blood pressure as 145/77, and 120-145/69-92.  It was noted that he presented with hypertension that was well controlled.  

In February 2001, private treatment records indicated that the Veteran had a secondary diagnosis of hypertension.

In April 2004, a VAMC primary care note indicated the Veteran reported a history of high blood pressure for the 10 years prior.  His blood pressure was recorded as 144/72.

In April 2005, a VAMC Emergency Department note showed that the Veteran had a hypertensive event, wherein his blood pressure was 181/98.  He was treated with medication and released the next day with a blood pressure of 130/70.

In October 2009, the Veteran submitted a statement which indicated that from 1975 to 1990 many health care providers were alarmed by his high blood pressure readings.  He stated that his high blood pressure was a concern on active duty.  He further stated he was placed on high blood pressure medication in the early 1990s.

In April 2014, a VA examination records review was conducted regarding the Veteran's hypertension.  The examiner found that there were about 10 instances of the Veteran having elevated blood pressure readings from 1970 to 1990.   The examiner found that those readings were most often associated with pain or were associated with anxiety.  It was noted that the Veteran had 5 day blood pressure checks in January 1979 and in January 1986 and all but one of his readings were normal.  It was noted that in April 1986 he was "borderline" hypertensive and he was advised to follow a low salt diet.  The examiner also noted that the Veteran was not diagnosed by any physician as having hypertension and that the Veteran was not put on any medication for hypertension or his blood pressure while in-service.  A review of his civilian records indicated he had hypertension as far back as 2002.  The examiner opined that the Veteran's hypertension was less likely than not related to service as the Veteran never met the criteria for hypertension of consecutive high blood pressure readings.  The examiner found that there was no evidence of hypertension until 2002 and that it was not possible to determine from the records when the Veteran developed hypertension, but that it did not appear to have developed while the Veteran was in-service.

In December 2016, a VA examination regarding the Veteran's hypertension determined that the condition was less likely than not incurred in or caused by an active duty in-service event or injury.  The examiner also determined that the Veteran's chronic hypertension, diagnosed initially after service, was less likely than not proximally due to or caused by mental health or pain issues during active service which had previously been awarded service connection.  The examiner stated that the Veteran's diagnosis of hypertension initially in the mid-1990s or early 2000s was treated with a low-dose ACE inhibitor and that mild increases over the years had been met with increased medication doses were consistent with the natural progression of this disease over time and did not support the suggestion of aggravation.  Furthermore, the Veteran's diagnosis of hypertension was found to be less likely than not aggravated by any service-connected mental health or chronic pain condition beyond its expected natural progression.  The examiner noted that it was well-known that episodic elevations in blood pressure could occur due to pain or other psychogenic stressors; however, sustained elevation of blood pressure consistent with chronic hypertension was usually associated with renal and microvascular changes and not thought to be due to chronic mental health conditions.  

Direct service connection necessitates that the Veteran's hypertension was related to an injury or disease incurred in service.  The evidence of record, however, does not support such a finding.  The Veteran's STRs do contain reports of the Veteran having elevated blood pressure readings, but also show the Veteran to have had predominantly normal blood pressure readings while in-service.  The elevated blood pressure readings while in-service coincided with the Veteran seeking treatment for other conditions.  There is no independent reading of high blood pressure which did not coincide with the Veteran concurrently reporting other symptoms or concerns.  Importantly, the Veteran's STRs are void of treatment for high blood pressure as a stand-alone concern and also do not include a diagnosis of or treatment for hypertension.  A  noted request to follow a low-salt diet did not diagnose the Veteran with hypertension or include specific treatment for that disorder.  Specifically, his highest in-service blood pressure reading in March 1986 of 156/94 was not treated independently of the seizure disorder that brought him to the medical clinic.  Thus, the Veteran's isolated episodes of elevated blood pressure in-service do not establish that the Veteran had hypertension while in-service.  Importantly, in the Veteran's 1990 separation physical and report of medical history, hypertension was not found to have been present while the Veteran was in-service.  Also, in his retirement report of medical history, the Veteran did not indicate that he had hypertension.  His notation of high blood pressure was related to his episode in 1978 and noted his normal blood pressure readings in the subsequent 5 day check.  Additionally, the VA examination in August 1990 did not have a diagnosis of, complaint of, concern for, or indication of hypertension.

Similarly, there is no evidence of record which established that the Veteran was diagnosed with hypertension within one year of his active service.  The first documented report of hypertension found in the evidence of record was in January 2001, when he presented with well-controlled hypertension.  This medical record did not indicate that the Veteran had related his hypertension to service or had been treating for hypertension since his separation from service.  Indeed, the August 1990 VA examination of the Veteran did not include discussion of hypertension or treatment for hypertension.  The first indication contained in the evidence of record that the Veteran had hypertension, then, was his April 2004 VAMC primary care note which indicated he had a history of high blood pressure for ten years prior.  Additionally, in October 2009 the Veteran reported that he was put on high blood pressure medication in the early 1990s.  Thus, the Veteran's high blood pressure, by his own statement, did not manifest until 1994, and he was not treated for such until four years after his active service had ended.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principe, 3 Vet. App. 365 (1992).  Thus, the medical evidence of record does not indicate that the Veteran was treating for high blood pressure or hypertension either in-service or within several years of service.  Furthermore, the April 2014 and December 2016 VA examiners did not find that the Veteran's hypertension was related to his service.  Thus, the evidence of record which addresses the etiology of the Veteran's hypertension, did not link the Veteran's hypertension and his service.  As such, service-connection for hypertension on a direct basis is not warranted.

Additionally, secondary service connection is also not established in regards to the Veteran's hypertension, as it would necessitate the disability being caused or aggravated by a service-connected disability.  Foremost, there is no medical evidence of record which found the Veteran's hypertension related to any of his service-connected disabilities.  Though it was noted that the Veteran's high blood pressure was associated with his episodes of anxiety while in-service, there is no medical evidence of record which establishes that the Veteran's diagnosed hypertension was related to his service-connected anxiety disorder with post-traumatic stress disorder (PTSD).  The December 2016 VA examiner specifically found that the Veteran's hypertension was not associated with or aggravated by his mental health disorder, as his hypertension treatment was consistent with natural progression and did not support the suggestion of aggravation.  Thus, the record is void of any evidence which would support a finding that the Veteran's hypertension was caused or aggravated by any of his service-connected disabilities, to include his mental health disorders.  As such, the Board finds that secondary service-connection is not warranted.

The Board finds the April 2014 and December 2016 VA examiners' medical opinions adequate and highly probative both as to the Veteran's subjective reports and the resulting objective findings.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Specifically, the examiners interviewed the Veteran, reviewed his claims file, and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the April 2014 and December 2016 VA examination opinions great probative weight.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has also considered the Veteran's lay statements.  Although the Board recognizes that the Veteran was a medic for a portion of his active service and he is competent to describe observable symptoms of hypertension, he is not competent to opine as to the etiology of his hypertension, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his hypertension was related to his active service, or his service-connected disabilities, do not constitute competent medical evidence and lacks probative value. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's hypertension is related to service, to include as secondary to the Veteran's service-connected disabilities.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Milletus

In his September 2008 Statement in Support of Claim, the Veteran sought service connection for diabetes mellitus, type II (diabetes), as due to his active duty service, to include his assertion that he was exposed to herbicides while stationed in Guam.

Addressing first the Veteran's claim of herbicide exposure, the Board finds that the weight of the evidence demonstrates that there was no herbicide exposure during active service.  The Veteran specifically stated that he was exposed to herbicides while stationed in Guam.  The Veteran does not contend, and his military records confirm, that he did not have service in the Republic of Vietnam at any time during his active service.  Furthermore, a January 2009 PIES response indicated that there is no evidence in the Veteran's file that he had any exposure to herbicides while in active service, to include his service in Guam.  Thus, the Board finds that the weight of the evidence is against a finding of herbicide exposure during active service.  Thus, even though the Veteran has been diagnosed with diabetes, which is specifically listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), a medical nexus may not be presumed as a matter of law because the Veteran does not meet the requirements of 38 C.F.R. § 3.307(a)(6) for herbicide exposure.  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct and secondary basis.  See Combee, 34 F.3d at 1043-1044. 

The Veteran's STRs are negative for treatment or complaints of diabetes.  In February 1989, a laboratory report indicated the Veteran had a high blood glucose level.  In his February 1990 retirement examination, the Veteran was not found or indicated to have diabetes.  He also denied a personal history of diabetes.  

In August 2008, a VAMC note indicated the Veteran had a provisional diagnosis for diabetes.  He reported gaining weight, having swollen legs, fatigue, and bleeding more than he normally did in the past.  It was noted that his fasting glucose had increased over the year prior.

In July 2014, a VA examination report indicated the Veteran's STRs identified slightly elevated blood sugar, which neither constituted a diagnosis of diabetes, nor was considered a symptom of diabetes.  The examiner noted that elevated blood sugar could be brought on by stress response which could be caused by conditions, including, but not limited to stress, infection, trauma, over indulgence with carbohydrate intake, etc.  The examiner opined that the Veteran's diabetes less likely than not began in service.  

A May 2015 VAMC endocrinology note indicated the Veteran reported he had not been on medication for his diabetes for years.

In December 2016, a VA examination determined that the Veteran had not had any presentation of or treatment for diabetes while in-service.  The examiner also noted that post-service treatment records were negative for diabetes diagnosis or treatment until August 2008, when an initial diagnosis of type two diabetes mellitus was made.  The examiner found that the Veteran's diabetes was less likely than not related to his active duty service as the disability did not present while in-service or within close proximity to service.  Additionally, the examiner also addressed the statements from the 2014 VA examiner regarding the possibility of the Veteran's diabetes being related to anxiety, finding that though there could be episodic elevations of glucose with stress reactions, the Veteran's chronic elevations consistent with diabetes had not been definitively associated with a psychiatric diagnoses.  The examiner found that in the Veteran's instance, he was diagnosed with diabetes after excessive weight gain with metabolic syndrome which encompassed obesity, hyperlipidemia and hyperglycemia in 2008.  As such, the examiner found that the Veteran's diabetes was less likely than not related to his mental health conditions.  

In a February 2017 addendum opinion, the December 2016 examiner clarified his opinion that the Veteran's service-connected mental health conditions did not aggravate the Veteran's diabetes.  The examiner stated based on the Veteran's history, there was no evidence that the Veteran's diabetes had permanent worsening, as over the course of his treatment the Veteran was able to discontinue medication, his blood sugar and hemoglobin had normalized, and he weighed 15 pounds less than at the time of original diagnosis, with normalized lipids on treatment.  Thus, for those reasons, the examiner found that the Veteran's diabetes was less likely than not aggravated beyond its expected natural progression by the service-connected mental health issues as claimed.  

As stated above, direct service connection necessitates a finding that the Veteran's diabetes is related to an injury or disease incurred in service.  The evidence of record, however, does not support such a finding regarding the Veteran's diabetes.  Though the Veteran did have recorded elevated blood sugar in service, there is no evidence that he was diagnosed with or treated for diabetes while in-service.  In fact, he specifically denied such diagnoses and treatment in his 1990 retirement medical history and physical examination.  Additionally, through his extensive medical treatment, he did not report diabetes as a concern or present with any associated symptomology, and there is no medical evidence of record which establishes a diagnosis until 2008, when he was given a provisional diagnosis of diabetes.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Furthermore, the December 2016 VA examination found it less likely than not that the Veteran's diabetes was related to his active duty service, as the disability did not present while in-service or within close proximity to service.  

Additionally, secondary service connection is also not established in regards to the Veteran's diabetes, as it would necessitate the disability being caused or aggravated by a service-connected disability.  Foremost, there is no medical evidence of record which found the Veteran's diabetes related to any of his service-connected disabilities.  The December 2016 examiner also did not find the Veteran's diabetes was related to or aggravated by his mental health disabilities.  The examiner stated that the Veteran's diabetes did not show evidence of aggravation or worsening since the 2008 diagnosis, and, in fact, had improved after his initial diagnosis, to allow for the Veteran to discontinue medication.  As such, the examiner, in his February 2017 addendum, stated that the Veteran's diabetes was less likely than not aggravated beyond its expected natural progression by the Veteran's service-connected mental disabilities.  Thus, the record is void of any evidence which would support a finding that the Veteran's diabetes was caused or aggravated by any of his service-connected disabilities, to include his mental health disorders.  As such, the Board finds that secondary service-connection is not warranted.

The Board again finds the December 2016 VA examiner's medical opinions adequate and highly probative both as to the Veteran's subjective reports and the resulting objective findings.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board accords the December 2016 VA examination and opinion and the February 2017 addendum opinion great probative weight.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has also considered the Veteran's lay statements.  Although the Board recognizes that the Veteran was a medic for a portion of his active service and he is competent to describe observable symptoms of diabetes, he is not competent to opine as to the etiology of his diabetes, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his diabetes was related to his active service, to include as secondary to his service connected disabilities, does not constitute competent medical evidence and lacks probative value. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's diabetes mellitus, type II, is related to service, to include as secondary to the Veteran's service-connected disabilities or as due to exposure to herbicides.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

In a November 2007 Statement in Support of Claim, the Veteran sought service connection for a right knee condition secondary to his service-connected left knee degenerative arthritis.

The Veteran's STRs are negative for complaints or treatment regarding his right knee.  

At his February 1990 retirement examination, the Veteran's right knee was not noted for any abnormality.  In his concurrent report of medical history, the Veteran did not indicate that he had any complaints or concerns regarding his right knee.  

In August 1990, a VA examination found that the Veteran's right knee extended to the full neutral position and had flexion to 145 degrees.  His knee jerk was equal and there was no swelling, crepitations, increase of temperature, or deformity noted.  No lateral instability was noted.  It was found to be a normal examination of the right knee.

In May 2005, a right knee VAMC X-ray indicated the Veteran had severe right and moderate left medial femorotibial joint space narrowing consistent with degenerative osteoarthritis.  Bilateral substantial suprapatellar effusions were also seen.  A VAMC primary care physician note indicated that the Veteran had pain at 7 out of 10 in his right knee.  He reported worsening of his arthritis pain over the past year and reported pain after walking on a treadmill.  

In June 2005, a VAMC orthopedic surgery note showed the Veteran to have complaints of right knee pain.  He was treated two weeks prior with a cortisone injection and a right knee brace. 

In December 2006, a VAMC X-ray of the right knee indicated that there was medial compartment joint space narrowing with mild suprapatellar effusion.  Mild osteoporosis was seen.

In March 2007, a VAMC primary care note showed the Veteran had complaints of right knee pain as 3-7 out of 10.

In November 2007, a VAMC record indicated the Veteran had complaints of increased right knee pain.  He reported the pain as 4 out of 10 and that the pain sometimes radiated down to his ankle.  Upon examination, the Veteran had no edema, but did have tenderness prominent at the right knee.  

In a September 2008 VA examination, the Veteran reported that his right knee pain began in 2000, without specific history of trauma.  He noted a constant dull ache with frequent sharp pain on a daily basis and painful weight-bearing  on the right knee which required use of a cane.  The Veteran denied acute flare-ups of his knee that had been incapacitating in the prior 12 months.  He was noted to wear a brace on his right knee during the winter months and also used a cane secondary to painful weight-bearing.  Upon examination, there were no episodes of dislocation or recurrent subluxation and there was no inflammatory arthritis.  The Veteran did not report taking sick leave for his knee pain; he was able to dress, operate a motor vehicle, and attend to the needs of his daily living.  His right knee showed flexion to 135 degrees and extension to 0 degrees, and was noted to be painful at extreme flexion.  There were no additional limitations noted with 3 repetitions of movement as related t pain, fatigue, incoordination, weakness, or lack of endurance.  He was found to have some mild crepitus of range of motion, without evidence of heat, redness, swelling, or acute tenderness.  Stability of the knee was intact.  He walked with a slight antalgic gait, limping on the right knee.  No ankylosis was present.  A December 2006  X-ray from a private provider was noted for significant medial compartment joint space narrowing with suprapatellar effusion to the right knee.  It was diagnosed as moderate degenerative arthritis of the right knee.  The X-ray of the Veteran's left knee was noted to be normal.  The examiner stated that the Veteran's degenerative arthritis of the right knee was less likely than not caused or aggravated by his service connected left knee condition, opining that as the Veteran's left knee X-ray was normal, it would not cause impairment on the Veteran's walking.  Additionally, the examiner stated that there was no literature of one joint on one side of the body being associated with pain in another side of the body.  

In March 2009, a VAMC physical medicine rehab consult note indicated the Veteran had pain in his right knee and reported a fall 2 weeks prior.  The Veteran was provided a cane and educated on use of the cane.

In July 2009, a VAMC nursing outpatient note showed the Veteran to have complained of right knee pain at 5 out of 10.

In August 2009, a right knee X-ray from a private provider indicated the Veteran was being assessed for chronic pain and falls.  The Veteran's history was noted to be status post arthroscopy and having degenerative joint disease.  The X-ray indicated that narrowing of the medial knee joint compartment was present and osteophyte formation involving the femoral condyles, proximal tibia, and patella was noted.  A small right knee joint effusion was present and there were no sclerotic or lytic bony lesions.  The impression was a right knee joint effusion and degenerative changes of the right knee.

October 2009, the Veteran submitted a statement wherein he recounted being told he "probably had arthritis in other joints" by a treating physician in 1983.

A June 2010 VAMC orthopedic surgery note indicated the Veteran presented for follow-up of a right knee replacement, which had taken place in April 2010.  The Veteran's knee had flexion to 120 degrees, extension to 0 degrees, and not edema, effusion, or erythema.

In December 2016, a VA examination regarding the Veteran's right knee indicated he had degenerative arthritis, diagnosed in 2005.  The Veteran stated that he believed that his right knee disability arose out of his active service based on cumulative trauma.  The Veteran denied specific injury of event to the right knee.  He underwent a knee replacement in 2010.  He had not had any further care after his procedure.  The Veteran reported intermittent pain at 0-5 out of 10 on most days in a month, to include his other disabilities.  He stated he had a little mobility decrease, but that his strength was good. He stated he moved a little more slowly with weight bearing activities and that he does not have additional functional limitations after repetitive use.  He did report flares of 5 out of 10 on pain scale and that kneeling was difficult.  His range of motion was flexion to 115 degrees and extension to 0 degrees.  There was no pain noted on examination, no evidence of pain with weight-bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  Pain was found to limit the Veteran's functional ability with repeated use over time, but a description in terms of range of motion was not able to be provided as the Veteran was not examined after repetitive use.  The Veteran's muscle strength in the right knee was normal in flexion and extension and he was not found to have muscle atrophy.  Ankylosis was not found. Subluxation was not found, nor was recurrent joint effusion found.  Join stability was normal.  The Veteran did not have shin splints, a tibial and/or fibular impairment, or a meniscus condition.  

The examiner opined that the Veteran's right knee disability was less likely than not related to his active duty service.  The examiner noted that there was no significant evaluation for right knee pain or chronic right knee condition during active service, and there was no suggestion of right knee abnormality or chronic pain syndrome at time of service separation in the 1990 separation physical.  As the Veteran's pain did not start until 2000 by records available, and degenerative joint disease was not characterized until 15 years post service, these conditions manifested at a time that the Veteran was in his late 50s and when degenerative joint disease was common in the general population absent military service.  For these reasons, the examiner found that the Veteran's right knee disability was less likely than not incurred in or caused  by active duty in-service event or injury.  The examiner further noted that the Veteran was able to work as a warehouse supervisor from 2000 to 2007 without any noted accommodation from 10-17 years post service- which weighed against any significant ambulatory impairment for any of his lower extremity conditions.  The examiner also stated that it was less likely than not that the Veteran's right knee disability was aggravated beyond its expected natural progression by the Veteran's service connected left knee disability or any of his lower extremity service-connected conditions.  The examiner noted that there was no evidence regarding any gait impairment the Veteran may have had from his separation from service to his first presentation with right knee pain.  

As previously discussed, direct service connection necessitates a finding that the Veteran's right knee disability is related to an injury or disease incurred in service.  The evidence of record does not support such a finding.  The Veteran's STRs are void of treatment for or complaint of symptoms associated with his right knee.  Specifically, the February 1990 retirement examination did not find any abnormalities or complaints regarding his right knee.  The August 1990 VA examination also did not find any symptomology associated with his right knee.  The Veteran has also stated that his right knee pain did not begin in service.  The first medical evidence of record of a right knee disability was the May 2005 VAMC treatment, which determined that he had degenerative osteoarthritis.  Thus, the first documented evidence of the Veteran's right knee disability occurred 15 years after his separation from service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

There is also no evidence of record which established that the Veteran was diagnosed with right knee arthritis within one year of his active service, or had continuity of symptomology or treatment after his retirement from service.  The medical evidence of record does not indicate that the Veteran was treating for his right knee disability from the time of his active service to the date of his diagnosis.  In fact, in his 2008 VA examination, the Veteran stated that his right knee pain did not begin until 2000, over ten years after his retirement from service.  Thus, there is no evidence of record which establishes that the Veteran had continuity of symptomology or treatment for his diagnosed right knee disorder since the end of his active service.  Furthermore, the September 2008 and December 2016 VA examiners did not relate the Veteran's diagnosed right knee disability to his time in service, both stating that the length of time between service and symptomology was contrary to a link between the Veteran's right knee disability and service.

Additionally, secondary service connection is also not established in regards to the Veteran's right knee disability, as it would necessitate the disability being caused or aggravated by a service-connected disability.  Foremost, there is no medical evidence of record which found the Veteran's right knee arthritis related to any of his service-connected disabilities.  Indeed, the evidence of record is in direct opposition to such a link being established.  The December 2016 examiner specifically stated that the Veteran's right knee disability was less likely than not related to his service-connected disabilities as there was no noted gait impairment by his other service-connected disabilities which could cause impairment of his right knee.  Thus, the record is void of any evidence which would support a finding that the Veteran's right knee arthritis was caused or aggravated by any of his service-connected disabilities.  As such, the Board finds that secondary service-connection is not warranted.

The Board again finds the December 2016 VA examiner's medical opinion adequate and highly probative both as to the Veteran's subjective reports and the resulting objective findings.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board accords the December 2016 VA examination and opinion great probative weight.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has again considered the Veteran's lay statements.  Although the Board recognizes that the Veteran was a medic for a portion of his active service and he is competent to describe observable symptoms of his right knee symptomology, he is not competent to opine as to the etiology of his right knee arthritis, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his right knee arthritis was related to his active service, to include as secondary to his service connected disabilities, does not constitute competent medical evidence and lacks probative value. 

The Board has considered the connection between what a health care professional to him in 1983, that he probably had arthritis in other joints, as indicated in the Veteran's October 2009 statement, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995). 

In sum, the claims file does not contain competent and credible evidence that the Veteran's right knee disability, is related to service, to include as secondary to the Veteran's service-connected disabilities.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable rating for sinusitis is denied. 

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a service-connected disability or exposure to herbicides, is denied. 

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability, is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Board notes that the issue of extraschedular consideration for the Veteran's service-connected left knee disability was previously remanded by the Board in May 2017.  At that time, the Board instructed the AOJ to readjudicate the issue on appeal.  Though the RO did readjudicate the issue of the Veteran's entitlement to an extraschedular rating for his service-connected sinusitis, a decision regarding the Veteran's entitlement to extraschedular consideration for his service-connected left knee disability was not issued.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.  Additionally, the appropriate Board action is to remand the issue for issuance of a supplemental statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following actions:

Readjudicate the issue of entitlement to an extraschedular rating for the Veteran's service-connected left knee disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§5109B, 7112 (2012).




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


